Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-8 are withdrawn from further consideration. Applicant made the election of Group I, directed to the damping device in claims 1-6, without traverse, in the response dated 06/07/2022 is acknowledged. 

Priority date of 05/09/2018 based FR1854556 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the damping system with a cavity containing a compressible gas attached to the articulation operate, the adjustment of the damping system.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a) The specification fails to describe how the damping system with a cavity containing a compressible gas attached to the articulation operate. 
b) The specification fails to describe how the damping system being adjustable inside or outside and 6.  It is unclear what structure required to adjust the damping system.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Regarding claim 1 the claim recites an elastic element being the spring 13 and then a damping system being the same spring 13.  This is a double inclusion.   Similar with “a secondary wheel” in claim 4
Regarding claim 5, it is unclear how the damping system with a cavity containing a compressible gas attached to the articulation operate. 
It is unclear how the damping system being adjustable inside or outside and 6.  It is unclear what structure required to adjust the damping system.

Claims 1-2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hester (4645222).  Hester teaches an assembly comprising a device to assist overcoming obstacles and a means for transporting a load (the chair), said device being capable of manually raising or lowering, wherein the device comprises: at least one arm (19) automatically articulated about an articulation integral with the means for transporting the load  between a first position retracted by the weight of the load in fig. 6, wherein said device is integrated into a lower part of the means for transporting the load and a second position (fig. 7) deployed by the action of an elastic element (note the spring in fig. 1):
(20) The member 19 may be biased with respect to the body 10 to a predetermined position intermediate the positions to which it can be pivoted. The biasing means may comprise a spring acting between the member 19 and the body 10. (with emphasis)

And at least one main wheel 17 rotatably attached to the arm on the side opposite the articulation,  a damping system capable of storing energy, damping shocks and automatically returning the arm into the deployed second position when the means for transporting the load is at least .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hester. Hester teaches the two arm parts 19 and the wheels are rotate outside of the arm parts.  It would have been obvious to one of ordinary skill in the art to provide wheels 17 and 18 on the inside of these arm parts would have been obvious to provide the desired location to mount the wheels and/or for safety and/or to provide a smaller width for the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733